UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2171


MARIA S. KIRALY,

                Plaintiff – Appellant,

          v.

AMERICAN   FEDERATION   OF     STATE,   COUNTY,     AND     MUNICIPAL
EMPLOYEES LOCAL 2250,

                Defendant – Appellee,

          and

MARYLAND STATE DEPARTMENT       OF   EDUCATION;    PRINCE   GEORGE’S
COUNTY PUBLIC SCHOOLS,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02845-DKC)


Submitted:   August 29, 2014                 Decided:   September 4, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlene   Sukari   Hardnett,   Silver  Spring,   Maryland,    for
Appellant. Mark J. Murphy, Lauren P. McDermott, MOONEY, GREEN,
SAINDON, MURPHY & WELCH, P.C., Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Maria      S.    Kiraly      appeals        from     the   district     court’s

order    granting        Appellee’s        motion         to    dismiss,     dismissing    her

complaint      under      Fed.      R.    Civ.       P.   12(b)(6),      and    denying    her

request to file an amended complaint.                             We have reviewed the

briefs   on    appeal         and   the    record,        and    we   find     no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court. *         (J.A.      at   73-82).           We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                      AFFIRMED




     *
       In addition, we note that, on appeal, Kiraly untimely
raises a retaliation claim pursuant to the Labor-Management
Recording and Disclosure Act (“LMRDA”) which was not raised
below.   However, even if we considered the LMRDA claim on the
merits, this statute is not applicable to state employees. See
29 U.S.C. § 402(e) (2012); Smith v. Office and Professional
Employees Int’l Union, 821 F.2d 355, 355-56 (6th Cir. 1987).



                                                 3